Citation Nr: 1119484	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  06-20 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, adjustment disorder, dysthymic disorder, mood disorder and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to September 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for cervical spine and left shoulder disabilities, as well as an acquired psychiatric disorder, to include bipolar disorder, adjustment disorder, dysthymic disorder, mood disorder and depression.  Evidence received since the September 2009 Board Remand of these issues shows that the Veteran is, or was at one time was, in receipt of disability benefits from the Social Security Administration (SSA).  See June 2007, July 2007, February 2008, and June 2010 VA outpatient notes.  A review of the claims folder reveals that the RO did not attempt to obtain potentially relevant records from the SSA.  Because SSA records are potentially relevant to the Board's determination, VA is obliged to attempt to obtain and consider those records. 38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2010); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Therefore, this appeal must be remanded to obtain the Veteran's complete SSA record.

Also, the Board remanded this issue in September 2009 for an examination and opinion as to the nature and etiology of the Veteran's psychiatric disability.  The Veteran failed to appear to the examination scheduled for March 2010.  However, a review of the claims folder reveals that the Veteran, during service, was treated in connection with an apparent suicide attempt and noted as having depression.  And, since 1996, the Veteran has treated both on an outpatient and inpatient basis with both private and VA doctors for psychiatric problems, which are variously diagnosed in the records.  Although the Veteran did not make himself available for a current examination, the record is complete as to outpatient and inpatient treatment for the more than ten years from April 1996 through 2010, as well as to the service treatment records.  The VA examiner can, therefore, render an opinion, based upon the evidence of record, as to the current nature and etiology of the Veteran's psychiatric illness.  For this reason also, a remand is necessary.

The Veteran also had VA Joint and Spine examinations scheduled in March 2010 and failed to appear.  Because this case must be remanded to associate the Veteran's outstanding SSA records, the Board finds that the Veteran should be afforded another opportunity to attend all of his previously scheduled VA examinations.  The Board notes, however, that "the duty to assist is not always a one-way street.  If [the Veteran] wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran is put on notice that it is his responsibility to attend these scheduled examinations, which are provided in order to assist in the development of his claims.  

Accordingly, the case is REMANDED for the following action:

1.  Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted and the Veteran must be informed in writing.

2.  Once the record is complete, reschedule the Veteran for a VA psychiatric examination to determine whether any psychiatric disability found to be present is related to or had its onset in service, to specifically include due to a 1980 sexual assault and/or due to the documented in-service treatment for depression and suicide attempt in 1980.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests should be conducted if the Veteran makes himself available.  Regardless of whether the Veteran is actually examined, the examiner should opine as to whether it is at least as likely as not that any psychiatric disability found to be present is related to or had its onset in service.  All findings and conclusions should be set forth in a legible report.

3.  Reschedule the Veteran for the appropriate VA examination(s) to determine the nature and etiology of any currently diagnosed cervical spine and left shoulder disability(ies).  The claims file and a copy of this remand must be reviewed in conjunction with the exam.  All necessary tests should be conducted.  The examiner should note all cervical spine and left shoulder disabilities found to be present.  The examiner should also comment as to whether it is as likely as not that any cervical spine and/or left shoulder disability found to be present had its onset during active service or is related to any in-service disease or injury.  In doing so, the examiner should acknowledge the lay evidence of record concerning in-service treatment for these conditions and any continuity of symptomatology since service.  The rationale for any opinion expressed should be provided in a legible report.

4.  Readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his accredited representative should be issued a supplemental statement of the case (SSOC) and given a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

